JS 45 (1 / 96) Electronic Version
                                                   Criminal
                         Case: 3:19-mj-00147-slc Document #: 1Case  Cover
                                                                Filed:      Sheet
                                                                       12/23/19   - U.S.
                                                                                Page 1 ofDistrict
                                                                                         1        Court

  Place of Offense:                       Related Case Information:                  19             14 7 SLC
               City: Star Lake                 Superseding              Docket Number
                                                            - -- -
   County /Parrish: Vilas County           Same Defendant                         New Defendant
Related Case: US -v- Taylor 19-mj-138-slc         Magistrate Judge Case Number
                                                                                    ----------
                                                    Se arch Warrant Case Number 19-mj-62
                                                                                    - - ~ -- - - -- -
                                                        R 20 / R40 from District of
Defendant information:                                                                     ~    ,:~               a
                   Matter to be Sealed _ _ _ Yes
                                                                                    ✓ No                '. Pa  ' ~-
                                                                                                Y ,,.:> ~ ·-:?-GI<'.'.~
                                                                                                                      '

    Def. Name: JAMES KITZMAN                                                                     ~ ,..-)-_.,. ~J)
                                                                                                   •1 '--rr
                                                                                                                    1-<?
                                                                                                                     · ,,
  Alias Name: _ _ _ _ __ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ __ _ _ _ _k
                                                                  -v~
                                                                   -s ~u.
                                                                       ~,r~•,0-,
                                                                             -." ,_-~..,,_,,.- _0
   City/State: Oak Creek, WI                                           o}~-"';, V.~
 Year of Birth: 1950             Last 4 digits of SSN 5848                 /;,·· c,· (        '~
                                                                             ----------                  ,/ i:Jt'}):·1
                Sex: Male                           Race: White                                                 :.._;;:,-,.


U.S. Attorney Information:
                     DANIEL GRABER                                   Bar#:
 Interpreter:                   No      Yes            List language and/ or dialect:
                    ---                                                                  -------------

Location Status:
Arrest Date:
                Already in Federal Custody as of:                         in
                Already in State Custody
                On Pretrial Release


U.S.C. Citations:
Total# of Counts:               1                       Petty            ✓     Misdemeanor                     Felony
                                                                                                     ---
                                                                         ✓     Class A
                                                                               Class B
                                                                               Class C

                  Index Key/Code                          Description of Offense Charged                    Counts(s)
Set 1      18 USC § 371                       Conspiracy to violate the Lacey Act                                    1
Set 2
Set 3
Set4
Set 5
Set 6



Date:                                            Signature      / s/            DANIEL GRABER
